         Case 1:19-cv-10690-LTS Document 10 Filed 06/05/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS, INC.,              )
                                   )
                    Plaintiff,     )
                                   )                Civil Action No. 1:19-cv-10690-LTS
                 v.                )
                                   )
 U.S. IMMIGRATION AND CUSTOMS      )
 ENFORCEMENT,                      )
                                   )
                    Defendant.     )
                                   )
                                   )

                                       JOINT STATEMENT

       Pursuant to Local Rule 16.1(d), Plaintiff American Civil Liberties Union of

Massachusetts, Inc. (“ACLUM”) and Defendant U.S. Immigration and Customs Enforcement

(“ICE”) submit the following proposed briefing schedule.

       Plaintiff filed this case under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

to obtain records from Defendant regarding public comments by ICE personnel to attendees at

the National Sheriff’s Association 2019 Winter Conference. Because this action arises out of a

FOIA dispute, the parties do not believe that discovery will be necessary. Accordingly, the

parties recommend that the Court cancel the Rule 16 Conference and adopt the parties’ joint

statement.

   1. Vaughn Index. Defendant ICE shall provide Plaintiff with a Vaughn index at the time it

       files its dispositive motion.
         Case 1:19-cv-10690-LTS Document 10 Filed 06/05/19 Page 2 of 2



   2. Amendment to Pleadings. Except for good cause shown, no motions seeking leave to

       add new parties or to amend the pleadings to assert new claims or defenses may be filed

       after July 26, 2019.

   3. Dispositive Motions. Defendant’s motion for summary judgment must be filed by

       August 16, 2019. Plaintiff’s opposition and any cross-motion for summary judgment shall

       be filed by September 13, 2019. Motions and oppositions shall not exceed twenty (20)

       pages. Replies, not to exceed five (5) pages, may be filed within ten (10) days after the

       relevant opposition.

Dated: June 5, 2019                              Respectfully submitted,

                                                 /s/ Jessica Lewis
                                                 Matthew R. Segal (BBO #654489)
                                                 Daniel L. McFadden (BBO #676612)
                                                 Jessica Lewis (BBO #704229)*
                                                 American Civil Liberties Union
                                                     Foundation of Massachusetts, Inc.
                                                 211 Congress Street
                                                 Boston, MA 02110
                                                 (617) 482-3170
                                                 msegal@aclum.org
                                                 dmcfadden@aclum.org
                                                 jlewis@aclum.org

                                                 /s/ Susan Poswistilo
                                                 SUSAN M. POSWISTILO (BBO #565581)
                                                 Assistant U.S. Attorney
                                                 John J. Moakley Federal Courthouse
                                                 One Courthouse Way, Ste. 9200
                                                 Boston, MA 02210
                                                 (617) 748-3103
                                                 susan.poswistilo@usdoj.gov
